

T. ROWE PRICE GROUP, INC.
2017 NON-EMPLOYEE DIRECTOR EQUITY PLAN




1.    History; Effective Date.


T. Rowe Price Group, Inc., a Maryland corporation (“Price Group”), has
established the T. Rowe Price Group, Inc. 2017 Non-Employee Director Equity
Plan, as set forth herein, and as the same may be amended from time to time
(“Plan”). The Plan is intended to benefit Price Group by providing Non‑Employee
Directors of Price Group with a proprietary stake in Price Group’s future
success and, thereby, aligning their interests with those of Price Group’s
stockholders. The Plan was adopted by the Board of Directors of Price Group
(“Board”) on February 16, 2017, and is effective as of the date that it is
approved by the stockholders of Price Group (“Effective Date”). The Plan will
serve as a successor to the T. Rowe Price Group, Inc. Amended and Restated 2007
Non-Employee Director Equity Plan (“Prior Plan”) which by its terms expires on
April 12, 2017.


Under the Plan, Price Group may grant Non-Employee Directors equity compensation
(“Awards”) in the form of restricted shares of common stock of Price Group
(“Common Stock”), stock units for deferred delivery of Common Stock, and options
for the purchase of Common Stock.


2.    Terminology.


Capitalized words used in the Plan or an Award agreement issued under the Plan
shall have the meaning set forth in the glossary at Section 13 of the Plan.


3.    Administration.


The Plan Administrator has full authority and discretion to administer the Plan.
This authority includes, without limitation, authority to (a) interpret and
construe any provision of the Plan and the terms of any Award granted under it;
(b) modify in its discretion the Value and/or number, timing, vesting and/or
other terms of Awards to be granted pursuant to Section 5 of the Plan without
requiring stockholder approval thereof; provided that any such modification of
the Value and/or number of Awards does not result in exceeding the maximum
annual cap per Non-Employee Director set forth under Section 5(a) of the Plan;
and (c) in general, make all other determinations advisable for the
administration of the Plan to achieve its stated purpose. This authority also
includes the authority, as the Plan Administrator may deem necessary or
advisable, to adopt such rules, regulations, agreements, guidelines and
instruments for administering the Plan and for conducting the Plan
Administrator’s business. A majority of the members of the Plan Administrator
shall constitute a quorum for the transaction of business and the vote of a
majority of those members present at any meeting at which a quorum is present
shall decide any question brought before that meeting. In lieu of a meeting, the
Plan Administrator may take action by unanimous written consent. Decisions of
the Plan Administrator shall be final and binding on all parties. The Plan
Administrator shall have the power to delegate all or any of its
non‑discretionary duties to one or more designees. To the maximum extent
permitted by law, no member of the Plan Administrator or its designees shall be
liable for any action taken or decision made in good faith relating to the Plan
or any Award. To the maximum extent permitted by law and by Price Group’s
charter and by-laws, the members of the Plan Administrator and its designees
shall be indemnified by Price Group in respect of all their activities under the
Plan.


4.    Stock Reserved for the Plan.


(a)Initial Share Pool. Subject to adjustments as provided in Section 8 of the
Plan, the aggregate number of shares of Common Stock as of the Effective Date
that may be issued pursuant to Awards to be granted under the Plan is 400,000
shares (“Share Pool”).


(b)    Share Accounting. Upon the grant of an Award, the Share Pool set forth in
Section 4(a) shall be reduced by one share of Common Stock for every one share
made subject to such Award to determine the number of Awards that may be granted
thereafter.


(c)    Restoration of Shares. If any Award, or portion of an Award, expires or
terminates unexercised, becomes unexercisable or is forfeited or otherwise
terminated or canceled as to any shares, in any such case without the issuance
of shares, the shares subject to such Award or portion of such Award, as
applicable, shall be restored to the Share Pool and shall thereafter be
available for grant of Awards under the Plan.


(d)    Source of Shares. Price Group shall reserve for issuance pursuant to the
Plan such number of shares of Common Stock as may from time to time be granted
and/or are subject to outstanding Awards. The source of the shares of Common
Stock issued pursuant to the Plan shall be authorized and unissued shares under
Price Group’s charter, including such shares purchased on the open market or
derived from any other proper source.


5.    Grants of Awards.


(a)    Cap on Awards Per Director. From time to time, the Plan Administrator, in
its discretion, shall determine the Value and/or number, timing and terms of
Awards to be granted under the Plan; provided, however, that no person shall
receive Awards under the Plan in a single calendar year the aggregate Value of
which, measured on the respective grant date(s), exceeds USD$500,000.


(b)    Initial Director Award. Unless determined otherwise by the Plan
Administrator, each person first elected or appointed as a Non‑Employee Director
on or after the Effective Date, shall be granted, as of the close of business on
the date of the first regular meeting of the Board held on or after the date of
such Non-Employee Director’s election or appointment, an Initial Director Award
having a Value on the date of grant of USD$300,000, in such form as the
Non‑Employee Director shall have elected pursuant to Section 7; provided,
however, that if the person first becomes a Non-Employee Director by being
elected at an Annual Meeting, the Initial Director Award to that person shall be
granted on the first Business Day after such Annual Meeting. The number of
shares of Common Stock to be made subject to an Award under this Section 5(b)
shall be rounded to the nearest whole share (rounding up for 0.5 shares) when
calculating the number of shares that equate to the specified Value.


(c)    Former Employees. Notwithstanding the provisions of Section 5(b) above, a
person who was an employee of Price Group or any of its subsidiaries or
affiliates at any time within three years before becoming a Non-Employee
Director shall not be entitled to receive an Initial Director Award.


(d)    Equity Compensation Awards. Unless determined otherwise by the Plan
Administrator, each Non‑Employee Director shall be granted, on the first
Business Day after each Annual Meeting, inclusive of the Annual Meeting that
coincides with the Effective Date, an Equity Compensation Award having a Value
on the date of grant of USD$200,000, in such form as the Non‑Employee Director
shall have elected pursuant to Section 7. The number of shares of Common Stock
to be made subject to an Award under this Section 5(d) shall be rounded to the
nearest whole share (rounding up for 0.5 shares) when calculating the number of
shares that equate to the specified Value.


(e)    Non-duplication of Grants. Notwithstanding the provisions of Section 5(d)
above, an Equity Compensation Award will not be granted to a Non-Employee
Director during the calendar year in which the Non‑Employee Director receives
his or her Initial Director Award under the Plan or the Prior Plan.
(f)    Director Fee Award. Subject to the single calendar year aggregate Value
limit on awards to a Non-Employee Director in Section 5(a), effective for Plan
Years beginning on or after January 1, 2020, a Non-Employee Director may, under
such terms as may from time to time be established by the Plan Administrator, or
its designee, elect, pursuant to Section 7(f), to defer whatever portion of the
Non-Employee Director’s Director Fees may be deferred under this Section 5(f) in
return for a Director Fee Award in the form of Stock Units. The number of shares
of Common Stock to be made subject to a Director Fee Award under this Section
5(f) for a Plan Year shall be rounded to the lesser of (i) the nearest whole
number of shares of Common Stock (rounding up for 0.5 shares) that represents
the total Value on any applicable grant date of all Director Fees for the Plan
Year that are subject to an election under Section 7(f), and (ii) that whole
number of Common Shares with a Value, measured on the respective grant dates,
that when added to the Value of any other award to which the Non-Employee
Director is entitled under this Article 5 does not exceed the single calendar
year aggregate Value limit on Awards to Non-Employee Director contained in
Section 5(a). Unless determined otherwise by the Plan Administrator, each
Director Fee Award shall be granted, on the first Business Day after the
Director Fees to which such award relates would otherwise have been paid to the
Non-Employee Director.


(g)    Grant Eligibility. No individual shall be granted an Award under the Plan
unless such individual is a Non-Employee Director on the applicable grant date.


(h)    Modification of Awards. The Plan Administrator in its discretion may
modify the Value, number and/or timing of the Awards to be granted pursuant to
the provisions of Sections 5(b) and 5(d) above without stockholder approval,
provided that any such modification of the Value and/or number of Awards does
not result in exceeding the maximum annual cap per Non-Employee Director set
forth under Section 5(a) of the Plan. Notwithstanding anything herein to the
contrary, the Plan Administrator may specify the nature of Award to be granted
as Initial Equity Awards and/or Equity Compensation Awards, in lieu of providing
Non-Employee Directors the opportunity to elect the nature of Award they wish to
receive, provided that the Plan Administrator complies with the provisions of
Section 409A of the Code when making and implementing such a determination.


6.    Nature and Terms of Awards.


(a)    Nature of Awards. The Plan enables the grant of Awards in any of the
following forms as determined from time to time in the discretion of the Plan
Administrator: (i) restricted shares of Common Stock that are nontransferable
and subject to forfeiture prior to becoming vested (“Restricted Shares”); (ii)
stock units providing for deferred delivery of Common Stock (“Stock Units”); and
(iii) nonstatutory options for the purchase of Common Stock (“Options”).


(b)    Holding Period Requirements. All shares of Common Stock issued under an
Award shall be subject to any restrictions imposed by law, the rules and
regulations of any exchange or trading market on which Price Group’s securities
are then traded, and any then-applicable stock ownership and retention
guidelines for directors of Price Group.


(c)    Vesting and Forfeiture of Awards. Unless determined otherwise by the Plan
Administrator, Awards in the form of Restricted Shares, Stock Units and Options
shall be subject to the following vesting and forfeiture provisions.


(i)    Such Awards upon grant shall be unvested and subject to a risk of
forfeiture.


(ii)    Such Awards granted as Initial Director Awards, and all accrued
dividends and/or unvested Dividend Equivalents attributed to such Initial
Director Awards, will become vested and no longer subject to risk of forfeiture
on the earliest of the following dates (A) the first anniversary of the grant
date of the Award, (B) the Non-Employee Director’s date of death, (C) the date
on which the Non-Employee Director becomes Totally and Permanently Disabled, or
(D) the date on which a Change in Control occurs; provided that the Non‑Employee
Director to whom the Award was granted is a member of the Board on the
applicable vesting date.


(iii)    Such Awards granted as Equity Compensation Awards, and all accrued
dividends and/or unvested Dividend Equivalents attributed to such Equity
Compensation Awards, will become vested and no longer subject to risk of
forfeiture on the earliest of the following dates (A) the day immediately prior
to the Annual Meeting that occurs in the next calendar year following the year
in which the grant date occurs, (B) the Non-Employee Director’s date of death,
(C) the date on which the Non-Employee Director becomes Totally and Permanently
Disabled, or (D) the date on which a Change in Control occurs; provided that the
Non‑Employee Director to whom the Award was granted is a member of the Board on
the applicable vesting date.


(iv)    If the Non-Employee Director ceases to be a member of the Board for any
reason other than death, becoming Totally and Permanently Disabled, or the
occurrence of a Change in Control, all unvested Awards, and all accrued
dividends and/or unvested Dividend Equivalents attributed to such unvested
Awards, will be forfeited upon such cessation without any consideration paid
therefor.


(v)    Stock Units granted as Director Fee Awards will be fully vested and
nonforfeitable on the grant date.


(d)    Transferability of Awards. Awards are not transferable by the
Non-Employee Director otherwise than by will or the laws of descent and
distribution and shall not be subject in any manner to alienation, anticipation,
sale, exchange, assignment, pledge, encumbrance, or garnishment, or in any other
manner made subject to a hedge transaction or a put or call contract; provided,
however, that with the consent of the Plan Administrator, Restricted Shares and
Options (but not Stock Units) may be transferred to a family member or a trust,
partnership or the like for the benefit of the Non-Employee Director or such
family members. The Plan Administrator shall not permit any transfer for value
of an Award (other than shares of Common Stock received in connection with an
Award of Restricted Shares after the date that the Award has become vested) and
the permitted transferee of an unvested Award shall receive the Award subject to
the same risk of forfeiture as applied to the Non-Employee Director transferor.
No assignment or transfer of an Option, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise, except by
will, the laws of descent and distribution or by consent of the Plan
Administrator, shall vest in the assignee or transferee any interest or right
therein whatsoever, but immediately upon any attempt to assign or transfer the
Option the same shall terminate and be of no force or effect.


(e)    Terms of Stock Units.


(i)    Stock Units represent an unfunded promise of Price Group to deliver
shares of Common Stock, or in limited circumstances the cash equivalent of such
shares, to the Non‑Employee Director or the Non‑Employee Director’s estate, as
applicable, at a future date subject to satisfaction of certain conditions but
no shares of Common Stock are issued upon the grant of Stock Units. Stock Units
shall be settled, to the extent vested, upon the Non‑Employee Director’s
Termination Date, unless the Non‑Employee director is a “specified employee” (as
defined under Section 409A of the Code and determined in good faith by the Plan
Administrator). If a Non-Employee Director is a “specified employee” on the
Termination Date, the Stock Units to be settled on account of the occurrence of
that Termination Date will be settled within 15 days after the end of the
six-month period beginning on that Termination Date or, if earlier, within 15
days after the appointment of the personal representative or executor of the
estate after the Non‑Employee Director’s death. Upon settlement, Price Group
shall issue to the Non-Employee Director or the Non-Employee Director’s estate,
as applicable, a number of shares of Common Stock equal to the number of whole,
vested Stock Units then credited to the Non‑Employee Director’s Account; any
fractional Stock Units will be settled in cash. In the event that a Change in
Control occurs, the provisions of Section 8(b) of the Plan shall control
notwithstanding anything in this Section 6(e) to the contrary.


(ii)    The grant of a Stock Unit shall not entitle the Non-Employee Director or
the Non‑Employee Director’s estate, as applicable, to voting or other rights as
a stockholder until shares of Common Stock are issued upon settlement.


(iii)    If Price Group declares a cash dividend payable to the holders of its
Common Stock, then, on the dividend payment date, Price Group shall credit
Dividend Equivalents to Accounts under this Plan as follows: (A) all such
Dividend Equivalents shall be credited in the form of Stock Units the vested or
unvested status of which shall align with the vested or unvested status of the
Stock Units to which the Dividend Equivalents are attributed, and to the extent
unvested such Dividend Equivalents shall be subject to risk of forfeiture until
the Stock Units to which they are attributed become vested; (B) such Stock Units
shall be settled in shares of Common Stock except as otherwise provided in
Section 6(e)(iv) or Section 8(b) of the Plan; (C) such Dividend Equivalents
shall be credited on behalf of each Non‑Employee Director who, as of the record
date for such dividend, has a Prior Plan Account Balance and/or Stock Units
credited to an Account under this Plan; and (D) the number of Stock Units to be
credited to the Account as Dividend Equivalents shall be equal to the quotient
determined by dividing (a) by (b), where “(a)” is the product of (1) the cash
dividend payable per share of Common Stock multiplied by (2) the sum of the
Prior Plan Account Balance plus the number of Stock Units credited to the
Non-Employee Director’s Account under this Plan as of the record date, and “(b)”
is the Fair Market Value of a share of Common Stock on the dividend payment
date. If the Account holder’s Stock Units have been settled after the record
date but prior to the dividend payment date, any Dividend Equivalents that would
be credited pursuant to this Section 6(e)(iii) shall be settled on or as soon as
practicable after the dividend payment date. For purposes of Section 409A of the
Code, the payment of Dividend Equivalents shall be construed as earnings and the
time and form of payment of such Dividend Equivalents shall be treated
separately from the time and form of payment of any Award that gave rise to the
Dividend Equivalent.


(iv)    In the event that on a dividend payment date on which Dividend
Equivalents are to be credited to Accounts under the Plan the number of shares
in the Share Pool then available for grant of Awards under the Plan is
insufficient to enable the grant of all such Dividend Equivalents in the form of
Stock Units that are settleable in shares of Common Stock, then unless provision
is made for grant of such Dividend Equivalents under a successor plan, the
Dividend Equivalents to be credited on such date shall be Stock Units that
provide for settlement in cash on the relevant settlement date.


(f)    Terms of Restricted Shares.


(i)    The grant of Restricted Shares shall entitle the Non‑Employee Director to
all the rights of a stockholder, including voting and rights to receive
dividends and distributions with respect to such shares of Common Stock, but the
shares shall be subject to transfer restrictions and risk of forfeiture until
becoming vested. Notwithstanding the foregoing sentence, the Plan Administrator
shall accrue dividends and distributions payable with respect to Restricted
Shares and defer the payment thereof, subject to risk of forfeiture, until the
Restricted Shares to which they are attributed become vested.


(ii)    The Non-Employee Director will be reflected on Price Group’s books as
the owner of record of the shares of Common Stock represented by the Restricted
Shares as of the grant date. Price Group will retain the shares in
uncertificated book entry form with a notation as to their nontransferability,
until the Restricted Shares become vested and nonforfeitable. As soon as
practicable after vesting of the Restricted Shares, Price Group will remove any
notation of nontransferability of the shares on its books and, unless requested
to deliver a share certificate to the Non-Employee Director, or to deliver
shares electronically or in certificate form to the Non‑Employee Director’s
designated broker on the director’s behalf, for such vested shares, Price Group
will retain the shares in uncertificated book entry form.


(g)    Terms of Options.


(i)    Each Option granted under the Plan shall: (A) have an exercise price for
each share subject thereto equal to the Fair Market Value of the Common Stock on
the grant date; (B) be exercisable once it has become vested; (C) be exercised
during the lifetime of the Non‑Employee Director, only by the Non-Employee
Director or, during any period the Non‑Employee Director is under a legal
disability, by the Non-Employee Director’s guardian or legal representative,
unless otherwise determined by the Plan Administrator; (D) terminate and no
longer be exercisable, to the extent unvested, when the Non-Employee Director
ceases to be a member of the Board for any reason other than death, becoming
Totally and Permanently Disabled, or the occurrence of a Change in Control, and
to the extent vested, on the earlier to occur of the expiration of ten years
after the grant date of such Option or five years after the Non-Employee
Director ceases to be a member of the Board for any reason; and (E) provide for
payment of the exercise price via cash, check, or tender of shares of Common
Stock, by way of a broker-assisted cashless exercise in accordance with
procedures established by the Plan Administrator, or any combination thereof.


(ii)    No Option holder shall have any rights as a stockholder with respect to
any shares of Common Stock covered by an Option until the date a stock
certificate or certificates representing such shares is issued or such other
evidence of issuance of the shares to the person is entered on the records of
Price Group.


(iii)    Except as provided in Section 8 of the Plan, no adjustment for
dividends or otherwise shall be made if the record date is prior to the date of
issuance of the shares of Common Stock purchased pursuant to exercise of the
Option.


7.    Election Procedures.


(a)    Election Timing Rules. Unless determined otherwise by the Plan
Administrator, each Non‑Employee Director shall elect the form in which he or
she will be granted Awards under the Plan by filing with the treasurer of Price
Group, or his designee, an Election Form in accordance with the rules set forth
herein.


(b)    Election of Form of Awards. Unless determined otherwise by the Plan
Administrator, Non‑Employee Directors may elect to receive their Initial
Director Awards and/or Equity Compensation Awards in the form of Restricted
Shares or Stock Units. Director Fee Awards shall be received only in the form of
Stock Units.


(c)    Elections by New Directors. Each New Director may file an Election Form
with the treasurer of Price Group, or his designee, prior to or on the day of
becoming a Non‑Employee Director, but must file an Election Form by no later
than 14 days after becoming a Non-Employee Director. Such election shall apply
to Initial Director Awards and Equity Compensation Awards that are scheduled to
be granted, under the terms of Section 5, after the written notice is received
by the treasurer of Price Group or his designee.
(d)    Incumbent Directors Serving on the Board as of December 31, 2016. Each
Incumbent Director who as of December 31, 2016, was eligible to participate in
the Prior Plan shall file an Election Form with the treasurer of Price Group, or
his designee, by no later than December 31, 2016. Such election shall apply to
Awards under the Plan that are scheduled to be granted, under the terms of
Section 5, after the written notice is received by the treasurer of Price Group
or his designee.
(e)    Incumbent Directors Not Serving on the Board as of December 31, 2016.
Each Incumbent Director who first became a Non‑Employee Director after December
31, 2016 and before the Effective Date may file an Election Form with the
treasurer of Price Group, or his designee, prior to or on the day of becoming a
Non‑Employee Director, but must file an Election Form by no later than 14 days
after becoming a Non-Employee Director. Such election shall apply to Awards
under the Plan that are scheduled to be granted, under the terms of Section 5,
after the written notice is received by the treasurer of Price Group or his
designee.


(f)    Director Fee Awards. Except as provided below, a Non-Employee Director
may file an Election Form with the treasurer of Price Group, or his designee, by
December 31st of a Plan Year to elect to receive Director Fee Awards with
respect to Director Fees related to services performed by the Non-Employee
Director during any Plan Year following the Plan Year in which the election is
made. Any election to receive Director Fee Awards must be made during the period
established by the Plan Administrator, which shall end no later than December
31st of the Plan Year preceding the Plan Year in which the services giving rise
to the Director Fees to be received as Director Fee Awards are to be performed.
Notwithstanding the foregoing, each New Director may file an Election Form with
the treasurer of Price Group, or his designee, prior to but no later than 14
days after becoming a Non-Employee Director electing to receive Director Fee
Awards with respect to Director Fees related to services performed by the New
Director after the election becomes effective and for the balance of the Plan
Year in which the election is made and for Director Fees related to services
performed by the Non-Employee Director during any Plan Year following the Plan
Year to which the election relates. Any election under this Section 7(f) to
receive Director Fee Awards with respect to Director Fees payable in a Plan Year
shall be subject to the single calendar year aggregate Value limit on Awards to
a Non-Employee Director in Section 5(a).


(g)    Modification of Elections. Election Forms entered into pursuant to
Section 7(f) are irrevocable as of the later of (i) the 14th day after a New
Director first becomes a Non-Employee Director, and (ii) December 31st of each
Plan Year and a Non-Employee Director may not modify an Election Form with
respect to Awards to be granted during a Plan Year after the Plan Year has
commenced and the Election Form has become irrevocable. Election Forms will
remain in effect from year to year unless modified prospectively by the
Non-Employee Director for a subsequent Plan Year. A Non‑Employee Director may
modify an existing Election Form for any subsequent Plan Year by filing a new
Election Form with the treasurer of Price Group, or his designee, by December
31st of the year preceding the Plan Year for which the modification is to become
effective. For the avoidance of doubt, a Non-Employee Director may not modify an
Election Form with respect to Awards to be granted during a Plan Year after the
Plan Year has commenced.


(h)    Default Election. If a Non-Employee Director does not have a valid
Election Form in effect at the relevant time that an Initial Director Award or
Equity Compensation Award is scheduled to be granted, the Non-Employee
Director’s Initial Director Award or Equity Compensation Award, as applicable,
shall be made in the form of Stock Units. If a Non-Employee Director does not
have a valid Election From with respect to Director Fee Awards in place for a
Plan Year, as provided in Sections 7(f) and 7(g), then the Non-Employee Director
shall be deemed to have elected to have all of his Director Fees for that Plan
Year paid in cash.


8.    Adjustments for Corporate Transactions and Other Events.
(a)Mandatory Adjustments. In the event of a merger, consolidation, stock rights
offering, liquidation, statutory share exchange, or similar event affecting
Price Group, or a stock dividend, stock split, reverse stock split, separation,
spinoff, reorganization, special dividend of cash or other property, share
combination or subdivision, recapitalization, or similar event affecting the
capital structure of Price Group, that occurs at any time after adoption of the
Plan by the Board (including any such event that occurs after such adoption and
coincident with or prior to the Effective Date), the Plan Administrator, in its
discretion and without the consent of the holders of outstanding Awards, shall
make equitable and appropriate substitutions or proportionate adjustments to
(i) the aggregate number and kind of shares of Common Stock or other securities
on which Awards under the Plan may be granted, (ii) the number of shares of
Common Stock or other securities covered by each outstanding Award or reflected
in the Accounts, the exercise price, if any, and other relevant terms of each
outstanding Award, and (iii) all other numerical limitations relating to Awards,
whether contained in the Plan or in Award agreements. The Plan Administrator
shall determine the treatment of fractional shares and fractional cents that
arise with respect to outstanding Awards and amounts reflected in the Accounts
as a result of the adjustments to be made under this Section 8(a), which
treatment may include the cancellation of fractional shares without payment
therefor. The Plan Administrator will make the adjustments and determinations
under this Section 8(a), and its determination will be final, binding and
conclusive.
(b)    Change in Control Transactions. In the event of any transaction resulting
in a Change in Control of Price Group, (A) all outstanding Awards will become
fully vested immediately before and contingent upon the Change in Control; (B)
all outstanding Options not exercised prior to or upon the Change in Control
will terminate at the effective time of such Change in Control unless provision
is made by the Board in connection with the transaction for the continuation,
assumption or settlement of such Options by, or for the substitution of
equivalent options of, the surviving or successor entity or a parent thereof;
and (C) all Stock Units credited to Accounts as of the Change in Control will be
settled in shares (of either Common Stock or common stock of the surviving or
successor entity or a parent thereof) or in cash, all at the discretion of the
Board, upon the Change in Control or as soon as practicable thereafter but in no
event later than the close of the calendar year in which the Change in Control
occurs.


(c)    Other Events. In the event of a change in Price Group’s Common Stock
which is limited to a change in the designation thereof to “Capital Stock” or
other similar designation, or to a change in the par value thereof, or from par
value to no par value, without increase in the number of issued shares, the
shares resulting from any such change shall be deemed to be Common Stock within
the meaning of the Plan.


9.    Amendment, Modification and Termination of the Plan and Awards.


(a)    Amendment, Modification and Termination of the Plan. The Board or the
Nominating and Corporate Governance Committee of the Board may amend, modify, or
terminate the Plan at any time and from time to time; provided, however, that
without the degree of stockholder approval required by Price Group’s charter or
bylaws, applicable law, or the rules and regulations of any exchange or trading
market on which Price Group’s securities are then traded, neither the Board nor
the Nominating and Corporate Governance Committee of the Board may: (a) increase
the number of shares of Common Stock that may be issued under the Plan other
than as provided under Section 8 of the Plan, (b) modify the share accounting
provisions set forth in Section 4 of the Plan, (c) modify the maximum annual cap
on Awards per Non‑Employee Director set forth under Section 5(a) of the Plan, or
(d) modify the requirements as to eligibility for participation in the Plan. No
amendment, modification, or termination of the Plan shall adversely affect the
rights of a holder of an Award without the written consent of the holder. In the
event that the Plan is terminated, Price Group will continue to maintain the
Accounts and settle Stock Units credited thereto only in accordance with the
provisions of Section 409A of the Code or any successor thereto. Notwithstanding
anything herein to the contrary, the Plan Administrator is authorized to amend
the Plan in such manner as it may determine to be necessary or desirable to
ensure the Plan’s compliance with Section 409A of the Code or other applicable
law or the rules and regulations of any exchange or trading market on which
Price Group’s securities are then traded.


(b)    Amendment of Awards. Subject to Section 3 of the Plan, the Administrator
may unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall materially impair the rights of any Non-Employee Director with
respect to an Award without the Non-Employee Director’s consent, except such an
amendment made to cause the Plan or Award to comply with applicable law,
applicable rule of any securities exchange on which the Common Stock is listed
or admitted for trading, or to prevent adverse tax or accounting consequences
for the Non-Employee Director or Price Group. Any such amendment of an Award
shall be undertaken in a manner that complies with Section 409A of the Code to
the extent applicable.


10.    Claims Procedure.


(a)    Named Fiduciary. The Plan Administrator shall be the named fiduciary for
purposes of this claims procedure.


(b)    Initial Claims. If a Non‑Employee Director or other person does not
receive timely payment of any benefits which he or she believes are due and
payable under the Plan, the claimant of such benefit must file a written claim
with the Plan Administrator within 60 days from the date payment or delivery is
refused. The Plan Administrator shall review the written claim and, if the claim
is denied in whole or in part, shall provide, in writing and within 90 days of
receipt of such claim, the specific reasons for such denial and reference to the
provisions of the Plan upon which the denial is based and any additional
material or information necessary to perfect the claim. Such written notice
shall further indicate the steps to be taken by the claimant if a further review
of the claim denial is desired.


(c)    Appeals. If the claimant desires a second review, he or she shall notify
the Plan Administrator in writing within 60 days of the first claim denial. The
claimant may review the Plan or any documents relating thereto and submit any
written issues and comments he or she may feel appropriate. In its discretion,
the Plan Administrator shall then review the second claim and provide a written
decision within 60 days of receipt of such claim. This decision shall likewise
state the specific reasons for the decision and shall include reference to
specific provisions of the Plan upon which the decision is based.


11.    Compliance With Laws And Regulations.


The Plan, the grant of Awards, and the obligation of Price Group to issue and
deliver shares of Common Stock upon the exercise of Options, grant of Restricted
Shares, or settlement of Stock Units shall be subject to all applicable foreign,
federal and state laws, rules, and regulations and to such approvals by such
governmental or regulatory agency or national securities exchange as may be
required. Price Group shall not be required to issue any shares of Common Stock
upon the exercise of Options, grant of Restricted Shares, or settlement of Stock
Units if the issuance of such shares shall constitute a violation by the
Non-Employee Director or Price Group of any provisions of any law or regulation
of any governmental authority or national securities exchange. Each Award
granted under the Plan shall be subject to the requirement that, if at any time
the Plan Administrator shall determine that (a) the listing, registration or
qualification of the shares subject thereto on any securities exchange or
trading market or under any state or federal law of the United States or of any
other country or governmental subdivision thereof, (b) the consent or approval
of any governmental regulatory body, or (c) the making of investment or other
representations are necessary or desirable in connection with the issue or
purchase of shares subject thereto, no shares of Common Stock may be issued upon
grant, settlement, or exercise of any Award unless such listing, registration,
qualification, consent, approval or representation shall have been effected or
obtained, free of any conditions not acceptable to the Plan Administrator. Any
determination in this connection by the Plan Administrator shall be final,
binding, and conclusive.


12.    Miscellaneous.


(a)    Non-Guarantee of Service. Nothing in the Plan or in any agreement
evidencing an Award, nor any action taken pursuant to the Plan, shall confer any
right on an individual to continue in the service of Price Group as a
Non‑Employee Director or in any other capacity for any period of time or at a
particular retainer or other rate of compensation, or as limiting, interfering
with or otherwise affecting the provisions of Price Group’s charter, by-laws or
the Maryland General Corporation Law relating to the removal of directors.


(b)    Unfunded Status of Plan. The Plan, with respect to Stock Units credited
to Accounts, is intended to constitute and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan for a
select group of directors under the Employee Retirement Income Security Act of
1974, as amended. Neither the Plan nor any Award shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
Price Group and a Non‑Employee Director or any other person. To the extent that
any Non-Employee Director or other person acquires a right to receive payments
from Price Group pursuant to the Plan or any Award made under the Plan, such
right shall be no greater than the right of an unsecured general creditor of
Price Group.


(c)    Governing Law. The validity, construction and effect of the Plan, of
Award agreements entered into pursuant to the Plan, and of any rules,
regulations, determinations or decisions made by the Plan Administrator relating
to the Plan or such Award agreements, and the rights of any and all persons
having or claiming to have any interest therein or thereunder, shall be
determined exclusively in accordance with applicable federal laws and the laws
of the State of Maryland, without regard to its conflict of laws principles.


(d)    Effective Date and Expiration Date. The Plan is effective as of the date
on which it is first approved by the stockholders of Price Group. No Award shall
be granted under the Plan on or after the tenth anniversary of the Effective
Date of the Plan. Subject to other applicable provisions of the Plan, all Awards
made under the Plan prior to such termination of the Plan shall remain in effect
until such Awards have been satisfied or terminated in accordance with the Plan
and the terms of such Awards.


(e)    409A Savings Clause. It is intended that the Plan comply with Section
409A of the Code. The Plan shall be administered, interpreted and construed in a
manner consistent with such Code Section. Should any provision of the Plan be
found not to comply with the provisions of Section 409A of the Code, it shall be
modified and given effect, in the sole discretion of the Plan Administrator and
without requiring consent of any Award holder, in such manner as the Plan
Administrator determines to be necessary or appropriate to comply with Section
409A of the Code.


13.    Glossary.
Under the Plan and Award agreements issued in connection with the Plan, except
where the context otherwise indicates, the following definitions apply:
(a)    “Account” means a bookkeeping reserve account to which Stock Units are
credited on behalf of Non-Employee Directors.


(b)    “Annual Meeting” means an annual meeting of the stockholders of Price
Group at which members of the Board are to be elected.


(c)    “Award” means a share of Common Stock, Stock Unit, or Option granted
under the Plan.


(d)    “Board” means the Board of Directors of Price Group.


(e)    “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York, New York USA are authorized or
required to close.


(f)    “Change in Control” means the earliest to occur of any of the following
events, construed in accordance with Section 409A of the Code:


(i)    Any one person or more than one person acting as a group acquires, or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group, beneficial ownership of 35 percent or more
of the total voting power of Price Group’s then outstanding voting securities;


(ii)    A majority of the members of Price Group’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed or
approved by a majority of the members of the Board who were members of the Board
prior to the initiation of the replacement; or


(iii)    Any one person or more than one person acting as a group acquires, or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group, assets of Price Group that have a total
gross fair market value of 50 percent or more of the total gross fair market
value of all of the assets of Price Group immediately prior to the initiation of
the acquisition.


(g)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.


(h)    “Common Stock” means shares of common stock, par value $.20 per share, of
Price Group and any capital securities into which they are converted.


(i)    “Director Fees” means the cash payments for the (i) the annual retainer,
(ii) any Board or Board committee meeting attendance fee; and (iii) any fee for
serving as lead director, or chair or member of a Board committee.


(j)    “Directors Fee Award” means the grant of Awards to a Non-Employee
Director pursuant to Section 5(f) of the Plan.


(k)    “Dividend Equivalent” means a right, granted to a Non-Employee Director,
to receive Stock Units or cash equal in value to dividends paid with respect to
a specified number of shares of Common Stock.


(l)    “Effective Date” means April 26, 2017 or such later date upon which the
stockholders of Price Group first approve the Plan.


(m)    “Election Form” means the form prescribed by the Plan Administrator on
which a Non‑Employee Director specifies (i) the form in which his or her Initial
Director Award or Equity Compensation Awards under the Plan are to be granted,
or (ii) that the Director is making an election pursuant to Section 7(f)


(n)    “Equity Compensation Award” means the grant of Awards to a Non‑Employee
Director pursuant to Section 5(d) of the Plan.


(o)    “Fair Market Value” means, with respect to the Common Stock, as of any
date:


(i)    if the principal market for the Common Stock (as determined by the Plan
Administrator if the Common Stock is listed or admitted to trading on more than
one exchange or market) is a national securities exchange or an established
securities market, the official closing price per share of Common Stock for the
regular market session on that date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, on the last preceding day on which a sale was reported,
all as reported by such source as the Administrator may select;


(ii)    if the principal market for the Common Stock is not a national
securities exchange or an established securities market, the average of the
highest bid and lowest asked prices for the Common Stock on that date as
reported on a national quotation system or, if no prices are reported for that
date, on the last preceding day on which prices were reported, all as reported
by such source as the Administrator may select; or


(iii)    if the Common Stock is not listed or admitted to trading on a national
securities exchange or an established securities market, nor quoted by a
national quotation system, the value determined by the Plan Administrator in
good faith by the reasonable application of a reasonable valuation method.


(p)    “Incumbent Director” means a person who is a Non-Employee Director
immediately before and on the Effective Date.


(q)    “Initial Director Award” means the initial grant of Awards to a
Non-Employee Director pursuant to Section 5(a) of the Plan or Section 5(a) of
the Prior Plan.


(r)    “New Director” means a person who (i) is first elected or appointed as a
Non‑Employee Director on or after the Effective Date, or (ii) first becomes a
Non‑Employee Director on or after the Effective Date.


(s)    “Non-Employee Director” means a member of the Board who, at the relevant
time, is not an employee of Price Group or of any direct or indirect subsidiary
or affiliate of Price Group.


(t)    “Option” means a nonstatutory option to purchase shares of Common Stock
from Price Group at a specified price.


(u)    “Plan” means this T. Rowe Price Group, Inc. 2017 Non-Employee Director
Equity Plan, as amended from time to time.


(v)    “Plan Administrator” means the Nominating and Corporate Governance
Committee of the Board.


(w)    “Plan Year” shall be the twelve-month period coinciding with the calendar
year; provided, however, that the first Plan Year shall be a shorter period
commencing on the Effective Date and ending on December 31, 2017.


(x)    “Price Group” means T. Rowe Price Group, Inc., a Maryland corporation.


(y)    “Prior Plan” means the T. Rowe Price Group, Inc. Amended and Restated
2007 Non‑Employee Director Equity Plan.


(z)    “Prior Plan Account Balance” means the number of Stock Units credited to
a Non‑Employee Director’s Account under the Prior Plan as of the date the Prior
Plan terminates and which Stock Units have not been settled before the record
date of the relevant dividend with respect to which a Dividend Equivalent is to
be credited pursuant to Section 6(e) of this Plan.


(aa)    “Restricted Shares” means shares of Common Stock that, upon issuance,
are nontransferable and subject to forfeiture for a specified period.


(bb)    “Share Pool” means the number of Awards that may be granted under the
Plan from time to time, on the basis that one Award represents one share of
Common Stock to be issued upon grant or at a subsequent date specified under the
terms of the Award.


(cc)    “Stock Unit” means a share equivalent credited to a Non‑Employee
Director’s Account and which represents Price Group’s unfunded promise to
deliver one share of Common Stock, or the cash equivalent thereof, upon a
specified future event or date.


(dd)    “Termination Date” means the date on which a Non-Employee Director
ceases to serve as a member of the Board and has otherwise incurred a
“separation from service” within the meaning of Section 409A of the Code.


(ee)    “Total and Permanent Disability” means that a Non-Employee Director is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
last until the Non-Employee Director’s death or result in death, or (ii)
determined to be totally disabled by the Social Security Administration or other
governmental or quasi-governmental body that administers a comparable social
insurance program outside of the United States in which the Non-Employee
Director participates and which conditions the right to receive benefits under
such program on the Non-Employee Director being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to last until the Non-Employee Director’s
death or result in death. The Administrator shall have sole authority to
determine whether a Non-Employee Director has suffered a Total and Permanent
Disability and may require such medical or other evidence as it deems necessary
to judge the nature and permanency of the Non-Employee Director’s condition.


(ff)     “Value” means, with respect to Restricted Shares and Stock Units, the
product of the number of shares of Common Stock subject to the Award multiplied
by the Fair Market Value per share on the grant date, and with respect to
Options, the grant date fair value computed using the Black-Scholes
option-pricing model and applying the same assumptions for volatility, risk-free
interest rate, dividend yield, and expected life in the option-pricing model as
used for U.S. Generally Accepted Accounting Principles financial reporting.


{End of Plan}


EAST\138286193.9 1/26/17